DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on 11/19/2021 has been entered.   
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,826,571. This is a statutory double patenting rejection.
Claim 1 of U.S. Patent No. 10,826,571 and instant application recites the limitations—
U.S. Patent No. 10,826,571
Instant Application
Claim 1
An apparatus of a Generation Node-B (gNB), the apparatus comprising:
Claim 1 
An apparatus of a Generation Node-B (gNB), the apparatus comprising:
memory; and processing circuitry, configured to:
memory; and processing circuitry, configured to:
map data symbols to resource elements (REs) of virtual resource blocks (VRBs);
map data symbols to resource elements (REs) of virtual resource blocks (VRBs);
interleave the data symbols, on a per-VRB basis, to spatial layers of a multi-layer multiple-input multiple-output (MIMO) transmission,
interleave the data symbols, on a per-VRB basis, to spatial layers of a multi-layer multiple-input multiple-output (MIMO) transmission,
wherein the data symbols are interleaved based on different interleave patterns of VRB indexes for the spatial layers; and
wherein the data symbols are interleaved based on different interleave patterns of VRB indexes for the spatial layers; and
map the interleaved data symbols of the spatial layers to REs of physical resource blocks (PRBs) for orthogonal frequency division multiplexing (OFDM) transmission,
map the interleaved data symbols of the spatial layers to REs of physical resource blocks (PRBs) for orthogonal frequency division multiplexing (OFDM) transmission,
wherein the memory is configured to store the data symbols.
wherein the memory is configured to store the data symbols.


Conclusion
Reference(s) US 2011/0206147 is cited because they are put pertinent to the mobile communication system with uncorrelated channel characteristics, transmission using modulation of data symbols with repetition can improve the performance. However, none of references teach detailed connection as recited in claim. 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633